Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Claims 1, 4-5, 10-11, 19 and 23-24 are pending and examined. 

Objections
Claims 23 and 24 recite “SEQ ID NO: 1 or a portion thereof” and “the chromosomal interval or portion thereof” which is redundant. Appropriate correction is required.
In addition, the recitation “chromosomal interval or portion thereof” has no basis in the specification or in the claims as originally filed and appears to be a typographical error. 

 Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, 16, 19 and 23-24 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akpertey, Abraham (Dissertation, (2015), Applicant’s IDS). This rejection is repeated for the same reason as set forth in the last Office actions. Applicant’s arguments filed 04/05/2022 are addressed below.
The claims are drawn to an ASR resistant elite Glycine max plant having in its genome a chromosomal interval from a wild glycine plant, wherein the chromosomal interval comprises SEQ ID NO: 1 or a portion thereof and confers increased ASR resistance as compared to a control plant not comprising said chromosomal interval, wherein the chromosomal interval comprises the SNP marker associated with increased ASR resistance and comprises scaffold46840 301218, or wherein the interval is derived from Glycine tomentella (line PI441001) chromosome 5 at an approximate mapping interval of 0.02-1.19 Mb; wherein the Glycine Max plant is agronomically elite having commercially significant yield, seed set or standability; wherein the interval is introduced into said plant by wide cross between the Glycine max plant and the Glycine tomentella line; a progeny or cell or seed comprising said chromosomal interval which comprises said SNP marker scaffold46840 301218 . The claims are also drawn to an agronomically elite Glycine max comprising an ASR resistance allele comprising the SNP marker scaffold46840 301218 with increased ASR resistance.  
 According to the specification and the sequence listing, SEQ ID NO: 1 is a large sequence with 1,251,375 nucleotides in length from the wild Glycine tomentella line PI441001, wherein the marker scaffold46840 301218 is described only by its SNP position at 301218 in SEQ ID NO: 1 as shown in Table 1. No allele or gene that confers ASR resistance is disclosed in the specification. 
Akapertey teaches soybean lines comprising introgressions comprising alleles from Glycine tomentella PI 441001 (a known ASR resistant accession) that confers resistance to soybean rust and a method of producing an elite soybean having an increased yield by crossing soybean cultivar Dwight with G. tomentella PI 441001, production of amphidiploid plants which were backcrossed to Dwight to obtain BC1, BC2…..BC6 progeny having significantly higher yields than the recurrent parent Dwight. The G.tomentella allele introgressions range from .005 to 0.41 on 20 soybean chromosomes (Fig. 2). Akapertey also teaches genotyping of the breeding lines by sequencing G. tomentella introgressions and identifying associations between G. tomentella SNP introgressions and increased yield and other traits. Akapertey identified SNPs that are associated with a single or multiple trait (Tables 8, 10, and 12-16). Table 2 on page 95 of Akapertey shows BC2 G max lines containing a chromosomal segment introgressed from G. tomentella chromosome 5 (81 alleles) and chromosomes 8 (67 alleles) based on 1242 SNP markers. Frequency of G. tomentella allele introgressions on the 20 soybean chromosomes are shown on Figure 3 to Figure 22. 
Akapertey is silent about the chromosome interval comprising SEQ ID NO: 1 or the SNP marker scaffold46840 301218. However, the claimed elite ASR resistant soybean plant and the prior art ASR resistant elite soybean are both produced from a wide cross between Glycine max varieties and the wild type G. tomentella Pl441001 that is highly resistant to soybean rust, therefore, the prior art ASR resistant elite soybean inherently contains SEQ ID NO: 1 or the SNP marker scaffold46840 301218.
In the event that the elite G.max first, second or third backcross (BC1, BC2, or BC3) generation plant/seed carrying the wild genome of the prior art does not contain SEQ ID NO: 1 or a portion thereof or the SNP marker scaffold46840 301218, it would have been obvious to one of skill in the art to use the method of genotyping by sequencing G. tomentella introgressions and identifying associations between G. tomentella SNP introgressions and rust resistance using the steps that Akapertey have used to determine associations between G. tomentella SNP introgressions and increased yield or other traits, with a reasonable expectation of success. 
MPEP states "(w)here the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

 Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Therefore, the claimed invention is anticipated by or, in the alternative, is obvious over the prior art, absent evidence to the contrary.

Claims 1-3, 5, 10-11, 19 and 23-24 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Singh, Ram (US 7,842, 850 B2). This rejection is repeated for the reasons of record as set forth in the last Office actions. Applicant’s arguments filed 04/05/2022 have been considered but are not deemed persuasive. 
Singh teaches an elite soybean plant/seed that is fertile comprising introgressed genes that confer soybean rust resistance produced by crossing wild G. Tomentella plant with a domestic soybean cultivar, and then backcrossed with the soybean cultivar to produce first, second or third backcross (BC1, BC2, or BC3) generation plant/seed carrying wild genome (col. 7 and Fig.1 ). The domestic soybean cultivar has desirable traits including standability. Example 1 shows wide crossing between a domestic soybean cultivar and wild G. tomentella Pl441001 that is highly resistant to soybean rust. Singh also teaches embryo rescue to the F1 to produce amphidiploid plants. Singh teaches backcrossed progeny and plant tissue including seed of the ASR resistant elite G.max and that the backcrossed plants can be screened for ASR resistance from the wild G. tomentella Pl441001, therefore identifying which wild soybean chromosome carries the trait/marker/gene for further breeding or for isolation of the desired marker/gene. Singh states that the Asian soybean rust causes significant yield loss of soybean and that wild G. tomentella Pl441001 is found to carry both ASR resistance and nematode resistance (see the whole document). 
Singh is silent about the chromosome interval comprising SEQ ID NO: 1 or the SNP marker scaffold46840 301218. However, since the claimed elite ASR resistant soybean plant and the prior art ASR resistant elite soybean are both produced by crossing a Glycine max with the wild G. tomentella Pl441001 that is highly resistant to soybean rust, the claimed invention is deemed to be anticipated by or obvious over the prior art. 
MPEP states "(w)here the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Therefore, the claimed invention is anticipated by or, in the alternative, is obvious over the prior art, absent evidence to the contrary.

In the event that the elite G.max first, second or third backcross (BC1, BC2, or BC3) generation plant/seed carrying the wild genome of the prior art does not contain SEQ ID NO: 1 or a portion thereof or the SNP marker scaffold46840 301218, it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to identify G. tomentella markers associated with ASR trait, given that G. tomentella PI 441001 is a known source of ASR resistance as evidence by Singh et al and prior art references cited in Singh reference. 

Response to Applicant’s Arguments
	Applicant’s arguments on pages 5-7 of the response filed 09/28/2021 are not found persuasive. 
Applicant argues that Akpertey discloses crossing wild-type G.tomentella with soybean cultivar Dwight but does not teach an elite G.max plant. This is not found persuasive, however, because soybean Dwight is a known elite G.max cultivar used as a recurrent parent. For example, Varala et al (PloS ONE (2011)6(9) e24811) clearly state that "Dwight is an elite soybean cultivar ....." (1st full paragraph on page 2). Applicant  also argues that Akpertey teaches assessing G.tomentella derived progeny plants for flowering, maturity, height, lodging and yield traits but not for ASR resistance trait. This is not found persuasive, however, because G.tomentella PI441001 is a known ASR resistant line and Akpertey refers to soybean rust resistance trait identified in G.tomentella PI441001 and teach the need to determine the genetic contribution of PI 441001 to G.max cultivars (pages 34-35). In addition, Akpertey teaches soybean lines having introgressions from most of PI 441001 chromosomes (81 alleles from chromosome 5). Applicant cites MPEP 2112(IV) and In re Robertson to support the argument that the cited reference is not  sufficient to establish the ASR resistance inherency. This is not found persuasive because G.tomentella accession line PI441001 is a known ASR resistance source and have been  successfully used as a donor parent for the production of ASR resistant G.max progeny, as evidenced by Singh et al reference.   Therefore, Examiner has provided the technical reasoning to support evidence of inherency of ASR resistance in the progeny plants produced by wide crossing plants of PI441001 and plants of elite G.max cultivar as taught by  Singh, and as required by MPEP 2112 (IV). The fact that PI 441001 is a known ASR resistance donor makes it clear (extrinsic evidence) that progeny plants produced by crossing PI 441001 plants with plants of the elite G.max Dwight would inherently comprises the ASR resistance genetic material. Applicant provides no evidence to support the opposite. Therefore, In re Robertson is not relevant.  In addition, since SEQ ID NO: 1 is a large sequence (1, 251, 357 nucleotides in length) from PI 441001 chromosome 5 as taught by Akpertey, one of ordinary skill in the art would expect that at least one (if not all) of the back crossed progeny lines of Akpertey or Singh would contain a portion of SEQ ID NO: 1.
Applicant argues that Singh does not teach all limitations of claims 1 and 16 including an elite Glycine max, the introgressed chromosomal interval, the SNP marker scaffold46840 301218  that is associated with increased ASR resistance and the SEQ ID NO: 1. Applicant also argues that the SNP scaffold46840 301218 is required to determine whether the introgressed interval taught by Singh is the same as the claimed interval or the location and that the size of a chromosomal DNA introgressed from a wide cross is unpredictable. 
These are not found persuasive of the following reasons: 1) Figure 1 of Singh shows Glycine max is crossed with Glycine tomentella PI 441001, and production of soybean lines carry genomic DNA from G. tomentella. At column 7, lines 18-20, Singh states that elite soybean lines containing traits or genes, from the wild Glycine tomentella PI 441001, with no undesirable side effects. Therefore, Singh teaches an elite Glycine max carrying ASR resistance genome from Glycine tomentella PI 441001. Singh also teaches embryo rescue to the F1 to create amphidiploid plants.  2) The rejected claims are product claims rather than process claims for the use of SNP markers to track down the presence of ASR resistance trait in elite Glycine max. Therefore, Applicant’s arguments that the use of the SNP marker scaffold46840 301218 is required to know whether or not the prior art plants contain SEQ ID NO: 1 is not probative. 3) Since the claimed elite ASR resistant soybean plant and the prior art soybean are both produced from wild G. tomentella Pl441001 that is highly resistant to soybean rust, the applicant has the burden of showing that the plants of Singh do not contain SEQ ID NO: 1 or a portion thereof or the SNP marker scaffold46840 301218. It is highly predictable that the G.max progeny of the prior art would contain at least part of SEQ ID NO: 1, which is 1251357 nucleotides in length, or a chromosomal interval that comprises the SNP marker scaffold46840 301218. 4) The claims do not refer to specific chromosomal interval and the single SNP described by its position in SEQ ID NO: 1 is insufficient to distinguish the claimed plants, plant parts, seed or plant cell or progeny. 
  Applicant finally submits that the use of the same parental lines in the breeding of G.max with wild G.tomentella does not necessarily produce similar progeny plants containing similar chromosomal interval. Applicant points to a report by Riggs et al (1998) cited in Singh to support this position. However, the report appears to disclose phenotypic evaluation of backcrossed progeny plants and does not identify any specific chromosomal interval or gene for the phenotype or the SCN resistance. In addition, the report appears to confirm the transfer of resistance from wild G.tomentella to G.max occurred rather than unpredictability in soybean resistance breeding. 
Therefore, since Examiner has presented a reasonable expectation of success to produce the claimed plants, applicant has the burden of showing that the prior art plants do not contain SEQ ID NO:1, a portion thereof or the SNP marker scaffold46840 301218. Claim 3 is included in the rejection because the claims does not recite specific chromosomal interval that can be searched to distinguish from the prior art. 

  	Claim Rejections - 35 USC § 103
Claims 1-5, 10-11, 16, 19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over each of Singh, Ram (US 7,842, 850 B2) and  Akpertey, Abraham (Dissertation, (2015), Applicant’s IDS) in view of Harada et al (US 20140255932 A1; Applicant’s IDS) and Nguyen et al (US 20110083234; published 04/07/2011). This rejection is repeated for the reasons of record as set forth in the last Office action of 06/10/2021. Applicant’s arguments have been fully considered but are not deemed persuasive. This rejection is modified to include a new reference by Nguyen et al. 
Applicant argues that neither Akperty nor Harada disclose or suggest the recited SNP markers or the recited chromosomal interval. Applicant contends none of Singh, Akperty, and Harada, alone or combined teach or suggest each claim limitations Applicant respectfully requests the rejection be withdrawn.
	This is not found persuasive. The teachings of each of Singh and Akperty are discussed above. Harada is relied upon because it teaches genotypes; alleles and molecular markers associated with Asian Soybean Rust (ASR) and identification of favorable SNP markers linked ASR resistance from soybean cultivars (Claims and Example 4). Harada et al teach that ASR caused by fungus Phakopsora pachyrhizi causes severe damage to soybean crops and is considered the most destructive soybean leaf disease. Nguyen et al teach a portion of SEQ ID NO: 1 comprising the nucleotide position 301218 (see alignment of sequences shown below). Therefore, it would have been obvious to one of skill in the art to use the elite Glycine max carrying ASR resistance genome from Glycine tomentella PI 441001 taught by each of Singh and Akpertey in the method of identification of  identification of favorable SNP markers linked ASR resistance taught by Harada et al or Nguyen et al, to identify SNP markers associated with ASR resistance with a reasonable expectation of success. 


Search Result: the  sequence from nucleotide position 300718 to 301718 of SEQ ID NO: 1 which includes nucleotide position 301218.


AZG84436
ID   AZG84436 standard; DNA; 951 BP.
DE   Glycine max SCN QTL9 gene fragment sequence, SEQ ID 3089.
KW   chromosome-8; crop improvement; ds; genetic marker; nematode resistance;
KW   plant; plant breeding; transgenic plant.
CC PN   US2011083234-A1.
CC PA   (NGUY/) NGUYEN H T.
CC PA   (SLEP/) SLEPER D A.
CC PT   Generating soybean cyst nematode-resistant transgenic plant comprises 
CC PT   introducing a gene located within the chromosomal region as defined by 
CC PT   quantitative trait loci into the host plant.
CC PS   Disclosure; SEQ ID NO 3089; 52pp; English.
CC   The present invention relates to a method for generating a novel 
CC   transgenic plant using a host plant, the transgenic plant being more 
CC   resistant to soybean cyst nematode (SCN) when compared to the host plant.
CC   The method involves introducing a gene into the host plant, where the 
CC   gene being located within the chromosomal region as defined by one 
CC   quantitative trait loci (QTL) selected from SCN QTL1-11. The invention 
CC   further relates to: (1) a plant resistant to at least one race of 
CC   nematode; (2) a method for generating a soybean plant by determining the 
CC   presence or absence of a marker gene or its fragment (AZG81348-AZG81369);
CC   and (4) a soybean plant generated by the above method. The method of the 
CC   invention can be used for generating a novel transgenic plant that is 
CC   more resistant to SCN when compared to the host plant. The present 
CC   sequence is a Glycine max SCN QTL gene fragment sequence, used in the 
CC   invention.
SQ   Sequence 951 BP; 267 A; 193 C; 237 G; 254 T; 0 U; 0 Other;

  Query Match             64.1%;  Score 641.6;  DB 42;  Length 951;
  Best Local Similarity   93.8%;  
  Matches  690;  Conservative    0;  Mismatches   44;  Indels    2;  Gaps    2;

Qy        268 TGTCAATGTCAACAACAACTTGTTCCAACATGATTAGATTCAGAGGCATTATCGGGACAG 327
              || |||||||| || |||||||||||||||||| ||||||||| |||||| || ||||| 
Db          8 TGACAATGTCAGCAGCAACTTGTTCCAACATGACTAGATTCAGTGGCATTCTCCGGACAA 67

Qy        328 CATTTGTATCACCATCTCCCAAGAGGAAGCATGCAACAGGAATCTTGAGAAATTTTACCA 387
              ||| ||||||| |||||||||||||||||||||||| |||||||||||||||||||||||
Db         68 CATGTGTATCATCATCTCCCAAGAGGAAGCATGCAAAAGGAATCTTGAGAAATTTTACCA 127

Qy        388 TATGTGCCTCACCATTTATATCTTTACTTGACCCTATAATTGTTCAGTCCCCTTCACTTC 447
              |||||||||||||||||||||||| | ||||||||||||||||| | ||||||||  |||
Db        128 TATGTGCCTCACCATTTATATCTTCAGTTGACCCTATAATTGTTAATTCCCCTTCCTTTC 187

Qy        448 AAGTATTGGCTTCCAATCTTTCGCTGGCCGATGTCCCCCAACGGTCAGAGGAGTGGTTTG 507
              |||| |||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db        188 AAGTTTTGGCTTCCAATCTTTCGCTTGCCGATGTCCCCCAACGGTCAGAGGAGTGGTTTG 247

Qy        508 CCCTTCGCAAGGACAAGCTTACTACCAGCACATTTGGCACTGCGTTGGGCTTCGGGAAAG 567
              |||||||||||||||| |||||||||||||||||||||||||||||||||||| ||||||
Db        248 CCCTTCGCAAGGACAAACTTACTACCAGCACATTTGGCACTGCGTTGGGCTTCTGGAAAG 307

Qy        568 GGAGTCGTCGCCCTGAGCTCTGGCAAGAGAAAGTGTTTGCATCGGAGACACAAATTATGG 627
              ||||||||||||||||||||||||||||||||||||||||||| ||| ||||||| ||||
Db        308 GGAGTCGTCGCCCTGAGCTCTGGCAAGAGAAAGTGTTTGCATCAGAGGCACAAATCATGG 367

Qy        628 AAGCAAACAATTCCATGGCATGGGGAACACTCAAAGAAGCAGTAGCTGTAG-ACAATATA 686
               |||||| ||| ||||||||||||||||||||||||||||||||||||||| ||||||||
Db        368 GAGCAAATAATGCCATGGCATGGGGAACACTCAAAGAAGCAGTAGCTGTAGAACAATATA 427

Qy        687 AAAAGATCACAGGTGATGAGATGAGCTCAATGAGGTTTGCAGTTCATTCAAAGCAGTCTT 746
              |||||||||||||| ||||| ||||||||||| |||||||||||||||||||||||||||
Db        428 AAAAGATCACAGGTAATGAGGTGAGCTCAATGGGGTTTGCAGTTCATTCAAAGCAGTCTT 487

Qy        747 GTGACTGGCTCGGTGCCTCCCCTGATGGTGTTATTGGGTTCCCCTCACAACTTGGGATAC 806
              |||| ||||| |||||||||||||| |||||| |||||| |||| |||||||||||||||
Db        488 GTGATTGGCTTGGTGCCTCCCCTGACGGTGTTCTTGGGTGCCCCCCACAACTTGGGATAC 547

Qy        807 TGGAAGTCAAGTGTCCATATAACAAGGGAAAACCTGAGGCTGGCTTGCCTTGGTCGAGAA 866
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||| ||
Db        548 TGGAAGTCAAGTGTCCATATAACAAGGGCAAACCTGAGGCTGGCTTGCCTTGGTCGAAAA 607

Qy        867 TGCCTTTCTACTACATGCCTCAAATCCAGGGCCAGATGGAAATAATGGATTGTGAATGGG 926
              ||||||||||||||||||||||| | ||||||||||||||||||||||||||||||||||
Db        608 TGCCTTTCTACTACATGCCTCAAGTTCAGGGCCAGATGGAAATAATGGATTGTGAATGGG 667

Qy        927 TTGATTTGTATTGTTGGACGCCAAA-GGAAGTACTATATTTCATGTGCTTAGGGAACGTG 985
              ||||||||||||||||||||||||| ||||||||||||||||  ||||||||||| ||||
Db        668 TTGATTTGTATTGTTGGACGCCAAACGGAAGTACTATATTTCGCGTGCTTAGGGAGCGTG 727

Qy        986 ACTATTGGAACTTGAT 1001
              | ||||||||||||||
Db        728 AGTATTGGAACTTGAT 743


Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662